UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4220


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMARRIO DOBBS, a/k/a Sleepy,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    David A. Faber,
District Judge. (2:04-cr-00047-1)


Submitted:    April 24, 2009                  Decided:   May 12, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louie Thompson Price, HOLROYD & YOST, Charleston, West Virginia,
for Appellant. John J. Frail, Erik S. Goes, Samuel D. Marsh,
Assistant United States Attorneys, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Jamarrio       Dobbs     appeals      his    sentence       for   possession

with intent to distribute fifty or more grams of cocaine base,

in violation of 21 U.S.C.A. § 841(a)(1) (West Supp. 2008).                                  The

district         court      initially       sentenced          Dobbs    to     188       months’

imprisonment,            followed    by    five       years    of    supervised         release.

Dobbs subsequently moved to vacate, set aside, or correct his

sentence         pursuant    to     28    U.S.C.      § 2255     (2006).       The      district

court granted the motion and resentenced Dobbs to the statutory

mandatory minimum of 120 months’ imprisonment.                             Counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), in

which he asserts there are no meritorious issues for appeal but

questions whether the district court erred by not imposing a

term     less      than     the     statutorily         required       minimum       sentence.

Although advised of his right to do so, Dobbs has not filed a

pro se supplemental brief.                 Finding no error, we affirm.

                 Possession of fifty or more grams of cocaine base with

the intent to distribute carries a mandatory 120-month minimum

sentence.          21 U.S.C. § 841(b)(1)(A)(iii) (2006).                       The district

court did not have authority under 18 U.S.C. § 3553(e) (2006) to

impose       a    sentence       below     the       statutory      minimum     because     the

Government         did    not    move     for    a    downward      departure      to   reflect

substantial assistance with law enforcement.                               Likewise, Dobbs

did    not       qualify    for     the    safety       valve     provision,       18    U.S.C.

                                                 2
§ 3553(f) (2006).         In sum, the district court was bound by the

mandatory       minimum   sentence       prescribed        by    § 841(b)(1)(A)(iii).

See United States v. Robinson, 404 F.3d 850, 862 (4th Cir. 2005)

(“[A]    district    court      has    no   discretion       to      impose     a    sentence

outside    the    statutory      range      established         by   Congress        for    the

offense of conviction.”).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore     affirm    the      judgment.          This   court      requires        that

counsel inform Dobbs, in writing, of the right to petition the

Supreme Court of the United States for further review.                              If Dobbs

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                               Counsel’s

motion must state that a copy thereof was served on Dobbs.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately        presented         in   the       materials

before    the    court    and    argument        would    not     aid     the   decisional

process.

                                                                                     AFFIRMED




                                             3